Citation Nr: 0844533	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  The veteran contends that his currently diagnosed 
hypertension had its onset during service.  

In the veteran's May 1968 enlistment examination, his blood 
pressure was noted to be 134/84.  A November 1968 
electrocardiographic record revealed a blood pressure reading 
of 136/86.  A physical examination that same month revealed 
blood pressure readings of 136/86, 138/84, and 136/88.  In a 
June 1970 physical examination, the veteran's blood pressure 
was noted to be 138/88, 132/80 and 132/88.  Under the 
recommendations section for further specialist examinations, 
there was a notation for a "BP check," which was noted to 
be "OK."  A May 1971 medical examination revealed a blood 
pressure readings of 138/78, 138/84, and 140/82.  At that 
same time, the veteran reported he had a history of high or 
low blood pressure.  On his report of medical history, the 
veteran was noted to have high blood pressure at his last 
flight physical.  

Following service in August 1974, the veteran was found 
ineligible for employment by the Federal Aviation 
Administration (FAA) due to high blood pressure.  The FAA 
again denied employment on the basis of high blood pressure 
in a December 1974 letter.  

In a January 1975 letter from the U.S. Civil Service 
Commission, the veteran's eligibility for service was 
cancelled as he did not meet the physical requirements of the 
position.  There was no indication of what physical 
requirement was not met. 

The evidence of record reveals the veteran's first treatment 
for hypertension in 1997, and he has since been treated for 
it.  

In the veteran's May 2006 substantive appeal, he indicated 
that he was told by a flight surgeon that his blood pressure 
was marginal and progressive, and if it continued to 
increase, he would be unable to continue his service duties.  
He also advised that the May 1971 medical examiner crossed 
out an unacceptable blood pressure reading and authorized the 
veteran to continue his duties for another 3 months.  He 
further noted that he was not provided a traditional 
separation examination as the Army used the May 1971 
examination as his separation examination.  The veteran 
indicated that he underwent a clearance examination in August 
1971 and the medical officer told him that his blood pressure 
was elevated to the point of being disabling.  He was 
informed that he would have to stay enlisted indefinitely to 
have the condition further evaluated and he was unable to do 
so.  

Given the evidence as outlined above, the Board finds that 
the evidence of record is insufficient upon which to render a 
decision.  The veteran is currently diagnosed and treated for 
hypertension, he had some borderline high blood pressure 
readings in service, and three years following service he was 
denied employment eligibility due to high blood pressure.  
Thus, the claim must be remanded for a VA examination to be 
scheduled and an opinion obtained as to whether the veteran's 
current hypertension had its onset during service.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

Additionally, in the November 2008 informal hearing 
presentation, the veteran's representative argued that VA 
made no effort to obtain the veteran's records from his FAA 
physicals.  Thus, upon remand, an effort should be made to 
obtain any records from the FAA and the U.S. Civil Service 
Commission as identified by the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, post-service, 
medical treatment records as identified by 
the veteran regarding his hypertension-
including any physical examinations from 
the FAA and U.S. Civil Service Commission.  

The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his hypertension.  The veteran's claims 
folder should be made available to the 
examiner for review.  The examiner is to 
perform all necessary clinical testing and 
render all appropriate diagnoses.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that the veteran's currently diagnosed 
hypertension had its origin during 
service.  The examiner should specifically 
address the veteran's in-service blood 
pressure readings and his post-service 
denial of employment due to high blood 
pressure.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




